Title: General Orders, 13 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Friday March 13th 1778.
Nixon—Norwales—Newport.


The Commander in Chief is informed that notwithstanding His order of 12th of January last, the Carcases of dead horses lay in and near camp and that the offal near many of the Commissaries Stalls still lay unburied, that much Filth and nastiness is spread amongst the Hutts which are or will soon be reduced to a State of Putrefaction and occasion a sickly Camp; Out of tender regard for the lives and health of His brave soldiery & with surprize that so little attention is paid to his orders, He again in the most positive terms orders and commands that the Quarter-Master General apply for men from time to time to bury such dead horses as shall lay at any considerable distance from Camp so as never to permit any of them to lay unburied and that he compel some of his Assistants to see this order strictly complied with; The Division & Brigade Qr Masters are to pay the strictest attention to it in or near their respective divisions & Brigades.
The Division and Brigade Commissaries are constantly to bury the offal & damaged provision, near their quarters—The Commanders of divisions and brigades are desired to see this order implicitly obeyed

and further that the Field officers of the day take particular notice and report any neglect thereof.
The Commanding officers of Regiments or Corps will immediately order their Qr Masters to see their respective encampments cleansed, their old vaults filled and new ones dug once a week, all filth and nastiness buried and that fresh earth be flung into the Vaults twice every day—As the above orders are essentially necessary to preserve Health in Camp, no plea of Ignorance will be admitted, and the least breach thereof severely noticed.
In case a non commissioned officer or soldier is mustered out by the Commissary of Musters the Brigadiers or officers commanding Brigades will give them discharges either to return to their own homes or to go into the Corps of Invalids at the option of the men.
They will not transfer them to that Corps unless fit to do duty in it.
A board of General officers will sit at Lord Stirlings quarters tomorrow morning ten ôClock to settle the rank of the Field officers in the Massachusetts Line.
All officers concern’d are desired to attend and prefer their pretensions.
